At
this session we celebrate the sixtieth anniversary of the
establishment of the United Nations. We also begin,
actively and seriously, our effort to revitalize this
strong Organization, which humankind decided to
establish after it experienced two devastating wars
during the first half of the twentieth century. There is
no doubt that this session has been convened at a time
when international relations are undergoing major
changes and when hope is being tempered by threats
7

and challenges to the stability of the international
community and the peace and security of all our
peoples.
Recent international developments have proved
the increasing need to strengthen the capabilities of the
multilateral framework in addressing problems facing
our nations and peoples and in achieving the required
balance on four issues that we consider to be at the
core of our contemporary interests: development,
international peace and security, human rights and the
institutional reform of the Organization.
Addressing the issue of development at the
international level requires strong political will to
implement the commitments we have undertaken,
which we reaffirmed together in the outcome document
of the High-level Plenary Meeting (resolution 60/1),
primarily the implementation of the Millennium
Development Goals adopted at the Millennium
Summit, the revitalization of the international
partnership for development and the mobilization of
the financial resources it requires, and the fulfilment of
the commitment made by many developed countries to
reach the target of 0.7 per cent of gross domestic
product (GDP) in official development assistance by
2015. I would like to take this opportunity to express
Egypt’s appreciation to the countries that have
reaffirmed their commitment to fulfil their obligations
in that regard.
In attaining our common goals, it is therefore
imperative to use the consensus we reached at the
High-level Plenary Meeting as a platform to build
greater consensus towards achieving the development
priorities of developing countries, especially during the
upcoming Ministerial Conference of the World Trade
Organization, to be held in Hong Kong, and at other
international forums dealing with issues of importance
to the developing world, especially those of trade, debt
relief, investment and industrial modernization, as well
as other issues that can bring about the justice and
openness required in our international trading system
and provide developing countries with the
opportunities they need to raise the living standards of
their peoples.
In fulfilling our long-standing commitments to
achieve sustained economic growth and sustainable
development in Africa, Egypt wishes to call upon our
partners in developed countries to play a leading role
in support of the implementation of the New
Partnership for Africa’s Development (NEPAD). That
African-owned initiative constitutes an ambitious
partnership for sustainable development that can
ensure Africa’s integration into the world economy,
lead to the achievement of good national and
international governance and promote the contribution
of civil society and the private sector in the
achievement of our development goals.
Along with achieving economic security for all, it
is essential that we strive to achieve international peace
and security by practically and realistically addressing
the challenges and threats facing the international
community. Since terrorism is the most dangerous
menace of our times, Egypt actively contributed to
reaching consensus on the Summit Outcome
document’s condemnation of terrorism in all its forms
and manifestations, as it constitutes one of the most
serious threats to international peace and security.
Contrary to what some might have imagined, the
recent terrorist attacks that have struck many
countries — including Egypt — have now made it
clear that terrorism is a danger that does not distinguish
among peoples, cultures or religions; rather it is a non-
discriminating threat to human civilization. Those
attacks have also reminded us that counter-terrorism
efforts should not be limited to enhancing measures to
combat terrorism or to finding ways to improve their
implementation. Rather, they should include effectively
addressing the underlying causes of the phenomenon.
Accordingly, Egypt has put forth an initiative to
convene a high-level meeting of the General Assembly
to draft and adopt a comprehensive plan of action that
includes the necessary legal and practical measures to
deal effectively with terrorism — without affecting the
ability of peoples under occupation to gain their
independence in accordance with established
international law and norms — until it is completely
eradicated.
In conformity with that position, Egypt pledges to
exert extensive efforts with a view to concluding a
comprehensive convention on international terrorism.
Such a convention, along with the 12 existing
international counter-terrorism conventions, to which
the International Convention for the Suppression of
Acts of Nuclear Terrorism was added this year, could
constitute the most comprehensive legal framework
possible to tackle this phenomenon.
8

The issues of disarmament and the
non-proliferation of weapons of mass destruction relate
to another major threat requiring concerted
international action in the near future, specially as the
High-level Plenary Meeting could not reach agreement
on how to address those issues in a manner consistent
with their crucial importance and urgency to the safety
and security of the human race. Our common
endeavour should be based on restoring the balance
between nuclear disarmament, non-proliferation and
the peaceful uses of nuclear energy: the three pillars of
progress in achieving our common objectives. The
point of departure for our undertaking can only be the
consensus reached at the 1995 Review Conference of
the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT), which constitutes an integral
part of the package that made possible the indefinite
extension of the NPT, along with the resolution on the
Middle East adopted at that Conference. Concerted
international efforts, in particular by nuclear-weapon
States, to achieve the universality of the NPT are
essential; otherwise, we risk having the Treaty lose its
credibility and relevance.
To that end, we require strong political will to
relaunch the United Nations disarmament machinery,
reinforce the mutual and balanced implementation of
commitments and obligations set forth in existing
treaties, achieve the universality of those treaties prior
to making any attempts to impose further obligations
on States parties and fully respect the commitments
entered into under those instruments. We also need
determination to establish a nuclear-weapon-free zone
in the Middle East, in order to support efforts to reach
a just and comprehensive peace in the region.
The establishment of the Human Rights Council
must prove to be a landmark in the promotion of, and
respect for, principles and freedoms. Its mandate,
composition and methods of work must be formulated
in a democratic manner and be based on the principle
of equitable geographic distribution while also taking
into consideration each region’s specific cultural and
civilizational characteristics. The Human Rights
Council must also assist and encourage countries to
improve human rights and respect for the rule of law
on their territories. To that end, we must strengthen the
human rights machinery and the rule of law in a
manner that will enable us to redress existing
shortcomings — in particular, politicization, selectivity
and double standards — and as to promote coexistence
and dialogue among civilizations in contrast to the
division and differences that characterize our current
handling of these issues. In that connection, I agree
with the previous speaker, the Minister for Foreign
Affairs of Australia.
The Egyptian National Council on Human Rights
has been established in order to promote that effort. It
enjoys the institutional independence it needs to carry
out its tasks with due impartiality and objectivity. It
also has the capacity to promote respect for human
rights and fundamental freedoms, including the right to
participate in the formulation, prioritization and
implementation of national policies.
We must also launch a coordinated multilateral
effort to promote human rights and to address rights
violations by enhancing the capacity of States to
protect their populations against genocide, ethnic
cleansing, war crimes and crimes against humanity.
Here, we must not capitalize on exceptional situations
as a pretext to interfere in the internal affairs of States.
In accordance with the Charter of the United Nations
and the relevant provisions of international law, we
must draw a line between the inability of a State to
protect its population against such crimes and its
unwillingness to do so.
Our common efforts to ensure larger freedom for
our peoples are closely linked to our resolve and ability
to settle current political issues, most notably in our
region, the Palestinian question. While we welcome the
Israeli withdrawal from the Gaza Strip and a few
settlements in the northern part of the West Bank, we
also call upon the Israeli Government to continue
withdrawing its troops from all Palestinian territories
and to implement all of its commitments in that
respect, in accordance with the road map, which should
lead us to our common goal: the establishment of an
independent Palestinian State coexisting with Israel in
mutual peace and security. However, until we reach
that goal, Israel must cease settlement activities in the
West Bank, stop building its separation wall, improve
the humanitarian situation of the Palestinians in the
occupied territories and launch final-status negotiations
towards a comprehensive settlement. Israel must also
withdraw from the remaining Arab territories in Syria
and Lebanon occupied in 1967.
Furthermore, we cannot address respect for
human rights unless we address the human rights
situation in Iraq, particularly every Iraqi citizen’s right
9

to life. In that context, and despite the establishment of
the Interim Government and the drafting of a new
constitution, national reconciliation among the entire
brotherly Iraqi people is still needed. We urgently need
an increased understanding that violence and the
killing of innocent people will not lead to the desired
security and stability for Iraq.
Egypt will continue its support for the important
steps taken by the Sudan towards peace and stability, in
the context of maintaining that country’s sovereignty
and territorial integrity. Egypt will continue to support
the implementation of the Nairobi Comprehensive
Peace Agreement on southern Sudan and the Cairo
agreement complementing it. We will also participate
actively in peace negotiations on Darfur under the
auspices of the African Union and continue Egypt’s
support by contributing troops to the United Nations
Mission in the Sudan, as well as observers to the
African Union Mission in Darfur.
It is in that context that Egypt continues to place
the security and stability of Africa at the centre of its
regional and international policies. Egypt will therefore
continue to increase its efforts to resolve contemporary
African political problems. It has contributed, and will
continue to contribute, to all peacekeeping operations
in Africa, as well as to support all of Africa’s ongoing
efforts to implement an integrated approach to
development that covers all political, economic and
social dimensions. Egypt’s commitment to Africa is
based on an unwavering conviction of our common
destiny and on the need for continued cooperation.
Here, the African Union has a central role to play; it
must have the full support of the United Nations.
Because of the particular importance that Africa
attaches to the link between security and development
in addressing situations in countries emerging from
conflict, Egypt has supported the establishment of the
proposed Peacebuilding Commission. However, the
activities of the Commission must reflect a balance
among the various mandates of the principal organs of
the United Nations and the various steps taken in
tackling each issue. We also call for a leading in the
work of the Commission role for both the General
Assembly and the Economic and Social Council, along
with the Security Council. The Commission must
become neither a body to impose trusteeship on States
nor an instrument to bypass the will and the national
priorities of States. The Peacebuilding Commission
must always remain an effective advisory body
focusing on mobilizing assistance to post-conflict
countries on its agenda, in order to enable them to
attain their national aspirations to sustainable peace
and stability.
The United Nations will not be able to carry out
all those increasing and challenging tasks unless we
embark upon effective institutional reform that takes
into consideration the balance between the
Organization’s principal organs, that ensures the
implementation of the Organization’s tasks and that
enhances the credibility of the United Nations and
eliminates the causes of the criticism it has been
facing.
There is no doubt that among the most important
pillars of institutional reform is the revitalization of the
General Assembly and the strengthening of its role as
the chief deliberative, policymaking, implementing and
monitoring body of the United Nations. The Assembly
should cooperate with the Secretary-General within a
transparent framework and should provide him with the
authority he needs to carry out his tasks effectively
while ensuring that he remains committed to the tasks
mandated by the principal organs of the Organization.
We look forward to the proposals that the
Secretary-General is expected to present, including
those on improving auditing and oversight, which
should duly take into account the intergovernmental
nature of the existing budgetary and management
committees. We also look forward to undertaking,
through the General Assembly and other relevant
bodies, a one-time review of mandates older than five
years, while emphasizing the need to avoid a mere
regulatory approach to that issue and the imperative of
taking its political implications into consideration. We
must never neglect the international political balance,
or affect ongoing efforts to resolve contemporary
problems.
In that context, the reform and expansion of the
Security Council is becoming increasingly important,
particularly in the light of the Council’s role in the
maintenance of international peace and security. That
reform must ensure that the Security Council is more
representative of the general membership of the
Organization and more transparent in addressing the
issues on its agenda. In that regard, I wish to stress the
commitment of Egypt to the African Common Position
on this issue, as set out in the Ezulwini consensus and
the Sirte declaration, which aims at fulfilling the
10

legitimate aspirations of our continent for permanent
and balanced representation in an expanded Security
Council and at remedying the existing imbalance in the
representation of Africa in particular and of developing
countries in general.
The outcome document that we adopted at the
High-level Plenary Meeting marking the sixtieth
anniversary of the United Nations (resolution 60/1) is
solid proof of the vitality of the Organization and of a
genuine desire that its essential role continue. We look
forward to working together to move ahead and to
improve the capacity of the United Nations to fulfil our
common objectives on the basis of firm political will to
implement the commitments agreed upon in that
document. We must expand the agreement’s scope to
encompass all aspects of international action. That is
the only path available to us in order to attain our
peoples’ aspirations to peace, security and stability.